Citation Nr: 0736587	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-13 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (the RO) which, in part, granted service 
connection for bilateral hearing loss and assigned a 10 
percent disability rating.  

The veteran initially requested a hearing before a Decision 
Review Officer (DRO) at the RO, but he subsequently withdrew 
that request.  See 38 C.F.R. § 20.704(e) (2007).  He instead 
opted for an informal conference with a DRO, who continued 
the RO's findings in a June 2005 supplemental statement of 
the case (SSOC).

In August 2006, a motion to advance this case on the Board's 
docket was granted.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2007).

This case was remanded by the Board in September 2006 for 
additional evidentiary and procedural development.  This was 
accomplished, and in July 2007 the VA Appeals Management 
Resource Center (AMC) issued a supplemental statement of the 
case (SSOC) which continued to deny the veteran's claim for 
an increased disability rating for service-connected 
bilateral hearing loss.  The veteran's claims folder has been 
returned to the Board for further appellate proceedings.

Issue not on appeal

The September 2004 RO rating decision denied service 
connection for tinnitus.  
The veteran duly appealed that decision.  In September 2006, 
the Board denied the veteran's claim of entitlement to 
service connection for tinnitus.  The Board's decision is 
final.  See 38 C.F.R. § 20.1100 (2007). 



FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's bilateral hearing loss is currently manifested 
by no more than level V hearing impairment in the right ear 
and level IV hearing impairment in the left ear.

2.  The evidence does not show that the veteran's service-
connected bilateral hearing loss is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 10 percent for bilateral hearing loss are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic 
Code 6100, 4.86 (2007).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected bilateral hearing loss.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this issue in September 2006.  The purpose of the remand was 
to provide the veteran with additional notice under the 
Veterans Claims Assistance Act of 2000 (VCAA).  This will be 
discussed in detail immediately below.  The agency of 
original jurisdiction was then to readjudicate the veteran's 
claim.  This was done via the July 2007 SSOC.

The Board's remand instructions have been fully complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance]. 
 
The VCAA

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claim in a 
letter from the AMC [issued pursuant to the Board's September 
2006 remand instructions] dated September 15, 2006 which 
informed the veteran "To establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected disability 
has gotten worse."  Crucially, the veteran was informed of 
VA's duty to assist him in the development of him claim and 
advised of the provisions relating to the VCAA in the above-
referenced September 2006 letter [the Board acknowledges the 
veteran was also sent a letter from the RO dated July 17, 
2004; however, such did not provide complete VCAA notice and 
accordingly will not be further discussed].

Specifically, the veteran was advised in the September 2006 
letter that VA is responsible for obtaining relevant records 
from any Federal agency, including records kept by VA 
treatment centers and the SSA.  With respect to private 
treatment records, the letter informed the veteran that VA 
would make reasonable efforts to obtain relevant records not 
held by any Federal agency.  Included with the letter were 
copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, and the letters asked that the veteran 
complete this release so that VA could obtain these records 
on his behalf.  

The September 2006 VCAA letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA cannot otherwise get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency" [Emphasis as in original].  
The veteran was also advised in a subsequent March 2007 
letter that a VA medical examination was being scheduled to 
make a decision on his claim [such was accomplished in June 
2007]. 

The September 2006 VCAA letter specifically requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.   

Finally, there is a significant Court decision concerning the 
VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in the above-referenced September 2006 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the September 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the veteran 
was provided with additional VCAA notice through the 
September 2006 and March 2007 letters and his claim was 
readjudicated in the July 2007 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VA notice.  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the veteran in proceeding to consider his 
claim on the merits.  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of VA medical 
treatment of the veteran.  The veteran was also afforded VA 
audiological examinations in July 2004 and June 2007.  
The reports of these examinations reflect that the examiners 
reviewed the veteran's past medical history, recorded his 
current complaints, conducted appropriate audiological 
examinations and rendered appropriate diagnoses and opinions.  



The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing before a 
Veterans Law Judge.

Accordingly, the Board will proceed to a decision. 

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Evaluating hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  
See 38 C.F.R. § 4.85 (2007).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's initial claim for service 
connection for bilateral hearing loss was received in 
December 2001, after the amended regulations became 
effective.  Thus, the veteran's claim will be evaluated in 
accordance with the amended regulations only.  See VAOPGCPREC 
3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Analysis

The veteran seeks an increased disability rating for his 
service-connected bilateral hearing loss.

Schedular rating

As indicated above, the resolution of this issue involves 
determining the level of acuity in each ear.

On VA audiological evaluation in July 2004, puretone 
thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	30	35	60	65	70	58
Right (dB)	30	35	60	60	75	58

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and 80 percent in the left ear.

On VA audiological evaluation in June 2007, puretone 
thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	35	40	65	65	70	60
Right (dB)	30	40	60	65	70	59

Speech audiometry revealed speech recognition ability of 74 
percent in the right ear and 76 percent in the left ear.

Review of the results of the VA audiology examinations shows 
that application of the levels of hearing impairment in each 
ear to Table VII at 38 C.F.R. § 4.85 warrants a 10 percent 
disability rating.  That is, the combination of level V in 
the right ear (the veteran's more severe right ear average 
from the June 2007 VA audiological examination) with level IV 
in the left ear (the veteran's more severe left ear average 
from the June 2007 VA audiological examination) results in a 
10 percent rating.

The Board also notes that these test results do not require 
consideration of exceptional patterns of hearing impairment 
under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds 
of 55 or greater for all four Hertz frequencies, or 30 or 
less at the 1000 Hertz frequency and 70 or greater at the 
2000 Hertz frequency].  In this case, both ears show 
thresholds of 55 or greater in only three of the four Hertz 
frequencies.  38 C.F.R. § 4.86(a) thus is not applicable.  In 
addition, there is no evidence of 30 or less at the 1000 
Hertz frequency or 70 or greater at the 2000 Hertz frequency 
in either ear, so (b) is also inapplicable.

The veteran has recently submitted a lay statement from 
P.C.F, a statement from C.S.F. (a registered nurse) and a 
statement from D.R.J. (his audiologist at the VA Medical 
Center in St. Louis), all of which discuss the severity of 
the veteran's hearing loss.  See the veteran's November 28, 
2006 statement and attachments.  
The Board has considered such statements.

The VA examination reports of record document that the 
veteran has diminished hearing.  This is not in dispute -- 
service connection is assigned only where hearing loss 
exists.  See 38 C.F.R. § 3.385 (2007).  With respect to the 
assignment of an increased rating, the question which must be 
answered by the Board is whether the schedular criteria have 
been met.  The schedular criteria are specific, and as 
explained above the veteran's hearing loss is not of 
sufficient severity to warrant an increased rating.  See 
Lendenmann, 3 Vet. App. at 349.

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
hearing loss has not changed appreciably since the veteran 
filed his claim.  There appears to have been no medical 
findings and no other evidence which would allow for the 
assignment of an increased disability rating at any time 
during the period of time here under consideration.  Based on 
the record, the Board finds that a 10 percent disability 
rating was properly assigned for the entire period from the 
date of service connection, July 2, 2004.  Stages ratings are 
not appropriate.

Extraschedular rating

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2007).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. 
See also VAOPGCPREC 6-96.  The RO adjudicated the matter of 
the veteran's entitlement to an extraschedular rating in the 
July 2007 SSOC, and the veteran's representative has 
submitted argument on the matter.  See the October 23, 2007 
Appellant's Post-Remand Brief.  Accordingly, the Board will 
address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

Neither the veteran nor his representative has identified any 
factors which may be considered to be exceptional or unusual 
with respect to his service-connected hearing loss, and the 
Board has been similarly unsuccessful.  The record does not 
show that the veteran has required frequent hospitalization 
for his bilateral hearing loss.  Marked interference with 
employment, beyond that contemplated in the schedular 
criteria, has also not been demonstrated.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  It appears that the veteran, age 
84, has not worked for years, and there is no evidence that 
his hearing loss markedly impacted him on the job when he did 
work.  Indeed, he did not file a claim for service connection 
for hearing loss until relatively recently.

In addition, there is no unusual clinical picture presented, 
nor is there any other factor which takes either disability 
outside the usual rating criteria.  

In short, the evidence does not support the proposition that 
the veteran's bilateral hearing loss presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2007).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating in excess of the 10 percent currently 
assigned for his service-connected bilateral hearing loss.  
The benefit sought on appeal is accordingly denied.  




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected bilateral hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


